 
 
I 
111th CONGRESS
1st Session
H. R. 638 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Cummings introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exempt from the harbor maintenance tax certain commercial cargo loaded or unloaded at United States ports. 
 
 
1.Short titleThis Act may be cited as the Short Sea Shipping Promotion Act of 2009.
2.Exemption of certain commercial cargo from the harbor maintenance tax
(a)In generalSection 4462 of the Internal Revenue Code of 1986 is amended by redesignating subsection (i) as subjection (j) and by inserting after subsection (h) the following new subsection:

(i)Exemption for certain short sea shipping cargo
(1)In generalNo tax shall be imposed under section 4461(a) with respect to cargo contained in intermodal cargo containers and loaded by crane on a vessel, or cargo loaded on a vessel by means of wheeled technology—
(A)that is loaded at a port in the United States and unloaded at another port in the United States or a port in Canada located in the Great Lakes Saint Lawrence Seaway System, or
(B)that is loaded at a port in Canada located in the Great Lakes Saint Lawrence Seaway System and unloaded at a port in the United States.
(2)Great lakes saint lawrence seaway systemFor the purposes of this subsection, the term Great Lakes Saint Lawrence Seaway System means the waterway between Duluth, Minnesota and Sept. Iles, Quebec, encompassing the five Great Lakes, their connecting channels, and the Saint Lawrence River..
(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. 
 
